t c memo united_states tax_court winston knauss petitioner v commissioner of internal revenue respondent docket nos filed date f pen cosby for petitioner ronald t jordan and angela j kennedy for respondent memorandum findings_of_fact and opinion gale judge by notice_of_deficiency dated date respondent determined an income_tax deficiency and fraud_penalty under sec_6663 a with regard to petitioner’s taxable_year by notice_of_deficiency dated date respondent unless otherwise noted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure determined income_tax deficiencies and fraud penalties under sec_6663 with respect to petitioner’s and taxable years petitioner timely petitioned for redetermination with respect to both notices and the cases covering each were consolidated for trial briefing and opinion the deficiencies and fraud penalties determined were as follows year deficiency sec_6663 penalty dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number after concessions the issues for decision in these cases this case are whether petitioner understated gain on the sale of yachts in and by dollar_figure dollar_figure and dollar_figure respectively whether petitioner understated gain from the sale of real_property in by dollar_figure whether petitioner had unreported income from his yacht charter business in and of dollar_figure dollar_figure and dollar_figure respectively whether petitioner failed to report income of dollar_figure dollar_figure and dollar_figure in and respectively from the settlement of lawsuits whether petitioner has conceded that he received dollar_figure of income in as a finder’s fee that was not reported on his return respondent has conceded that his determination of the amount of unreported gain on the sale of a yacht in was overstated by dollar_figure petitioner’s wholly owned s_corporation winston development inc overstated deductions on its federal_income_tax return by dollar_figure whether there was an underpayment_of_tax in and whether the underpayments of tax in and were due to fraud findings_of_fact some of the facts have been stipulated and are incorporated into our findings by this reference petitioner was a resident of ft lauderdale florida when the petitions were filed petitioner’s background petitioner is a high school graduate he initially held a variety of construction jobs before becoming trained to be a construction_project estimator in petitioner started a demolition business that he operated successfully for years his business interests grew to include apartment buildings a hotel and a country club in petitioner organized winston development inc wdi an s_corporation to build and sell condominiums in indiana at all relevant times petitioner owned percent of the stock of wdi in the mid-1980s petitioner also became successfully the parties have stipulated that the name of the corporation was winston development inc though the corporation filed its tax returns as winston development corp and it is frequently referred to in the record by that name engaged in the business of chartering yachts for dinner cruises in ft lauderdale florida in the 1990s petitioner had several yachts built petitioner would typically use the newly constructed yachts in his charter business and eventually sell them petitioner married pam maire in but they separated in date they filed for divorce in but reconciled in date the couple separated again in and ultimately were divorced in petitioner was convicted of three counts of felony forgery for forging the signatures of nearby residents to documents indicating they approved of petitioner’s application_for a liquor license for his country club asset sales wrecking krew in petitioner entered into a fixed-price contract with marine builders inc to deliver a completed yacht built to his specifications for dollar_figure on date the yacht received a certificate of inspection by the u s coast guard which is issued only after a vessel is considered ready to carry passengers for hire and was assigned identification no d979342 petitioner took delivery of the yacht the same day and used it in his charter business the vessel was named the wrecking krew petitioner paid marine builders inc the dollar_figure contract_price for the yacht shortly after taking delivery petitioner paid dollar_figure to install deck lights in petitioner advised his return preparer that the purchase_price of the yacht was dollar_figure on date petitioner sold the wrecking krew to dream usa inc for dollar_figure at the time of sale petitioner incurred the following costs dollar_figure for lead ballast dollar_figure for lead ballast installation dollar_figure in architect’s fees and a sales commission of dollar_figure the sum of the foregoing items plus the contract_price paid to marine builders inc and the cost of the deck lights equaled dollar_figure petitioner reported on his return that his basis in the wrecking krew plus selling_expenses was dollar_figure adjusted_basis reported on the return as a result of a claim of dollar_figure in depreciation was dollar_figure resulting in a reported gain of dollar_figure on the sale of the vessel accepting petitioner’s claimed depreciation respondent nonetheless determined that petitioner’s adjusted_basis in the vessel at the time of sale had been overstated by dollar_figure resulting in a determination of unreported gain in that amount in the answer respondent by the time of the sale petitioner had renamed the vessel sir winston the same name used for the two other vessels at issue in this case for simplicity we shall refer to this vessel as the wrecking krew conceded an additional dollar_figure in selling_expenses for lead ballast installation resulting in unreported gain of dollar_figure sir winston on date petitioner entered into a contract with darling yachts inc to construct a yacht to his specifications for dollar_figure the contract provided for an offset to the contract_price for any item supplied by petitioner that darling yachts inc was obligated to provide under the contract petitioner supplied a dollar_figure radar system and dollar_figure in carpeting that darling yachts inc was obligated to provide petitioner also paid dollar_figure for architectural fees galley equipment blinds and wallpaper miscellaneous electronics life jackets and a security system for the yacht that were not required to be provided by darling yachts inc darling yachts inc did not complete the vessel by the date completion deadline specified on the contract when it had still not been completed approximately months later petitioner took possession on date and undertook the completion work himself immediately prior to petitioner’s taking possession a marine survey report5 on the the parties’ stipulation covering this report states that the survey was conducted on date however the report itself is a stipulated exhibit and states that the survey was conducted on date we therefore conclude that the stipulation is erroneous and that the survey date was date yacht concluded that it was percent complete and the vessel was issued a certificate of inspection by the u s coast guard subject_to the correction of certain minor deficiencies the vessel was assigned identification no d1026508 and named the sir winston petitioner caused wdi to pay for the installation of mirrors doorframes carpeting and other fixtures on the sir winston and two individuals on the wdi payroll did finishing work on the sir winston interiors petitioner also replaced a defective steering mechanism that had been installed by darling yachts inc during the 1-year period after petitioner took possession of the sir winston date to date petitioner had four checking accounts during this period the checks drawn on those accounts that could have been for capital improvements to the sir winston did not exceed dollar_figure during this period petitioner also had two credit cards through which he made expenditures totaling dollar_figure in date petitioner sold the sir winston to dream usa inc for dollar_figure petitioner advised his return preparer and reported on his return that his basis in the sir the failure of darling yachts inc to complete the vessel satisfactorily or to deliver it on time prompted litigation between petitioner and darling yachts inc discussed infra winston was dollar_figure adjusted_basis reported on the return as a result of a claim of dollar_figure in depreciation was dollar_figure resulting in a reported gain of dollar_figure on the sale of the vessel accepting petitioner’s claimed depreciation respondent nonetheless determined that petitioner’s adjusted_basis in the vessel at the time of sale was dollar_figure or dollar_figure less than claimed by petitioner resulting in a determination of unreported gain in that amount sir winston ii on date petitioner entered into a fixed-price contract with marine builders inc to build a yacht to his specifications for dollar_figure petitioner made cash payments totaling dollar_figure toward the construction of the yacht petitioner also made direct payments to vendors totaling dollar_figure for improvements to the yacht during its construction the yacht was issued a certificate of inspection by the u s coast guard and assigned identification no d1037815 the yacht was delivered complete and ready to carry passengers for hire on date petitioner also named this vessel the sir winston sir winston ii during the 1-year period after petitioner took delivery of the sir winston ii date to date petitioner had two checking accounts and a brokerage account on which he could draw checks during this period the checks drawn on those accounts that could have been for capital improvements to the sir winston did not exceed dollar_figure during this period petitioner also had two credit cards through which he made expenditures totaling dollar_figure petitioner sold the sir winston ii to dream boat inc for dollar_figure million on date petitioner advised his return preparer and reported on his return that his basis in the sir winston ii was dollar_figure adjusted_basis reported on the return as a result of a claim of dollar_figure in depreciation was dollar_figure resulting in a reported gain of dollar_figure on the sale of the vessel accepting petitioner’s claimed depreciation respondent nonetheless determined that petitioner’s adjusted_basis in the vessel at the time of sale was dollar_figure or dollar_figure less than claimed by petitioner resulting in a determination of unreported gain in that amount later-built yachts petitioner had four more yachts constructed by marine builders inc in addition to the wrecking krew and sir winston ii at issue in this case those later-built yachts were constructed pursuant to cost-plus contracts whereas the wrecking krew and sir winston ii were constructed pursuant to fixed-price contracts under the cost-plus contracts with marine builders inc petitioner supplied a greater portion of the material used in the vessel’s construction than under the previous fixed-price contracts real_property on date petitioner sold real_property pincite westfield boulevard indianapolis indiana to evergreen llc for dollar_figure prior to the sale petitioner leased the property to winston yacht and country club inc a country club wholly owned by petitioner in date petitioner provided his return preparer with a handwritten schedule that purported to list improvements made to the property between and that totaled dollar_figure petitioner had not previously advised his tax_return_preparer of these improvements the improvements were included in the cost_basis of dollar_figure reported on petitioner’s return respondent determined that petitioner’s claimed basis in the property should be reduced by dollar_figure for failure to substantiate resulting in a determination of unreported gain in that amount business income yacht charter business petitioner was engaged in the yacht charter business in and petitioner advised his return preparer and reported on his returns that gross_receipts from his yacht charter business were dollar_figure dollar_figure and dollar_figure in and respectively in the notice_of_deficiency respondent determined that petitioner’s gross_receipts were dollar_figure dollar_figure and dollar_figure in and respectively resulting in determinations of unreported gross_receipts of dollar_figure dollar_figure and dollar_figure in those years with respect to petitioner subsequently admitted that he deposited charter receipts of dollar_figure an amount exceeding his reported charter gross_receipts by dollar_figure he further admitted that in he made additional deposits of funds from third parties totaling dollar_figure and cash of dollar_figure but denied that these amounts represented charter receipts with respect to petitioner subsequently admitted that he deposited charter receipts of dollar_figure an amount exceeding his reported charter gross_receipts by dollar_figure he further admitted that in he made additional deposits of funds from third parties totaling dollar_figure but denied that this amount represented charter receipts with respect to petitioner subsequently admitted that he deposited charter receipts of dollar_figure an amount that is dollar_figure less than his reported charter gross_receipts he further admitted that in he made additional deposits of funds from third parties in determining unreported gross_receipts respondent made adjustments for petitioner’s collection of sales_tax totaling dollar_figure and cash of dollar_figure but denied that these amounts represented charter receipts wdi wdi was engaged in the construction and sale of condominium units wdi reported gross_receipts of dollar_figure and dollar_figure in and respectively petitioner reviewed all of the checks written from the wdi corporate account and often directed the accounting code to which they should be charged in petitioner directed that invoices for expenses associated with the sir winston be paid_by checks drawn on wdi’s corporate account wdi then deducted the yacht expenditures as expenses on its federal_income_tax return wdi’s bookkeeper questioned petitioner about the payment of invoices for the yacht with checks drawn on the wdi corporate account and was specifically instructed by petitioner to record the checks for the yacht expenses on wdi ledger accounts that he designated some of the checks for the yacht expenses were recorded on wdi’s books as repair and maintenance while others were recorded as additions to an asset account for a condominium building under construction the amounts recorded as repair expenses were deducted on wdi’s return as current expenses the asset account charges were included in the cost of sales for condominium units sold in resulting in a deduction in that year settlements of lawsuits marine builders inc in petitioner filed suit against marine builders inc seeking damages for breach of warranty breach of contract conversion lost income and lost value in connection with the contract to construct the wrecking krew in petitioner and marine builders inc entered into a settlement agreement which provided that three installments totaling dollar_figure would be paid to petitioner in settlement of damages for contractual claims that winston knauss has alleged against marine builders inc and that three further installments totaling dollar_figure would be paid to petitioner as a separate matter and as such are not alleged damages to winston knauss for the contracts referenced in the complaint for damages the settlement agreement further provided that the initial three installments are not to be considered income under any respects to winston knauss the agreement was silent regarding any such characterization of the latter three installments the initial three installments totaling dollar_figure were paid to petitioner in and the final three installments totaling dollar_figure were paid to him in marine builders inc issued a form 1099-misc miscellaneous income to petitioner for denoting dollar_figure as nonemployee compensation petitioner subsequently admitted that the dollar_figure was paid to him as a finder’s fee for referral of a customer to marine builders inc petitioner did not inform his return preparer of any of the foregoing payments and they were not reported as income on his or returns darling yachts inc on date petitioner filed suit against darling yachts inc seeking damages for breach of warranty failure to complete the vessel and lost income in connection with the contract to construct the sir winston an agreed judgment in the case was entered on date which provided that petitioner was entitled to recover dollar_figure from darling yachts inc in satisfaction of his claims the judgment further provided that an initial installment of dollar_figure was due upon the execution of the judgment by the parties with further monthly installments of dollar_figure commencing date the judgment was not executed until date pursuant thereto darling yachts inc paid petitioner dollar_figure of which dollar_figure was paid in and dollar_figure was paid in petitioner did not inform his return preparer of the foregoing payments and they were not reported as income on his or returns net_operating_loss_carryback petitioner timely filed a form_1045 application_for tentative refund claiming an adjustment to his federal_income_tax based on a net_operating_loss from books_and_records petitioner did not produce books_and_records in support of his yacht purchases or sales his yacht charter business his real_estate transactions or any of his personal financial transactions when petitioner and his ex-wife a school teacher separated in date she took records related to their joint checking accounts with nbd bank8 and suntrust bank in date following a period of reconciliation but pending their final divorce petitioner’s ex-wife again took joint checking account records gain from sale of yachts opinion respondent determined that petitioner overstated his basis and therefore had unreported gain in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively from the sale of a yacht in each year in reaching his determination of petitioner’s basis respondent used the sum of petitioner’s ex-wife also refers to an account at summit bank which was acquired by nbd bank sometime in or around as noted respondent conceded in his answer that the amount of unreported gain was dollar_figure less or dollar_figure the contract_price for each yacht’s construction and capital improvements that had been substantiated petitioner contends that he in fact made expenditures to account for his claimed basis but is unable to substantiate the expenditures because all of his records were stolen by his estranged spouse on account of this purported theft petitioner relying on 39_f2d_540 2d cir urges us to accept a reconstruction of his basis based upon an extrapolation from the costs he incurred in the construction of certain other yachts in later yearsdollar_figure we do not find credible petitioner’s claim that his boat records were stolen by his former spouse the former spouse testified credibly that the only records she took when she left petitioner were those pertaining to the couple’s personal joint checking accountsdollar_figure she denied taking records related to his yachts yacht charter business or any other records besides the joint checking accounts in either or petitioner did not issue a subpoena to his former spouse in an effort to obtain petitioner has neither claimed nor shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 accordingly petitioner retains the burden_of_proof with respect to all issues in this case except respondent’s determinations of fraud for the years in issue see rule a and b the checking account records taken by petitioner’s spouse are in the record and as discussed more fully hereinafter do not support petitioner’s claim that he made expenditures that created basis in the amounts he claims the records he claims she took even though she appeared as a witness in this case moreover some of the purportedly stolen records in fact turned up as part of petitioner’s evidence intended to document expenditures_for yachts built in later years that is although petitioner claimed that the records substantiating claimed capital improvements to the sir winston ii that he made from date to date were stolen invoices for yacht-related expenditures dated within that period were offered by him into evidence for other purposesdollar_figure our conclusion that petitioner did not make the basis- generating expenditures that he claims is further buttressed by the fact that although the unaccounted for expenditures range from dollar_figure in to dollar_figure in petitioner did not seek the testimony of or even identify a single vendor or service provider associated with a claimed capital improvement to any of the vessels at issue instead he merely rested on his claim that records were stolen and made no effort through the time of trial to reconstruct those records through bank records or contacts with third-party vendors even if we accepted petitioner’s claim that his records were stolen his attempt to estimate the expenditures so that we would the same occurred with respect to purportedly stolen records substantiating capital improvements to the sir winston petitioner offered a yacht-related invoice dated date notwithstanding his claim that records covering the period including this date had been stolen accept them under the cohan_rule is unavailing we do not accept petitioner’s estimates under the cohan_rule for two reasons first to qualify for the cohan_rule a taxpayer must show that some expenditure in fact occurred and only its precise amount lacks direct proof see cohan v commissioner supra pincite board_of tax appeals’s disallowance of any deduction for entertainment expenditure inconsistent with its finding that expenditure was made see also 932_f2d_1128 5th cir court has discretion to estimate allowable deductions if there is sufficient evidence to support the contention that expenses were in fact incurred affg in part revg and remanding in part tcmemo_1990_68 85_tc_731 here we are not persuaded that the claimed expenditures occurred two of the yachts at issue were fully completed when delivered to petitioner the remaining vessel the sir winston was nearly complete but required finishing work and replacement of the steering mechanism expenditures which we are satisfied have been accounted fordollar_figure thus we are not persuaded in these respondent has shown that certain expenditures made by petitioner with respect to the sir winston were caused by him to be paid and deducted by his s_corporation engaged in condominium development and that petitioner deducted significant amounts for repairs to the sir winston in the year when petitioner took delivery on balance we are satisfied that the expenditures required to finish the sir winston have been accounted for and do not provide a basis for invoking the cohan_rule circumstances that expenditures in fact occurred which lack only direct proof as to their amounts second petitioner’s attempt to estimate his purported expenditures_for capital improvements for the yachts is not reliable petitioner has proffered spreadsheets that purport to document the expenditures he incurred to complete certain other yachts that he arranged to have constructed in years after the construction of the vessels at issue as best we understand petitioner’s argument he contends that the expenditures he made to complete the later-built yachts provide a basis for estimating the capital expenditures he made with respect to the yachts at issue however petitioner’s analysis is fundamentally flawed the later-built yachts were constructed pursuant to cost-plus contracts whereas the yachts at issue were constructed pursuant to fixed-price contracts the unchallenged testimony of an official at marine builders inc was that under the cost-plus contracts petitioner himself provided a greater portion of the material used in the vessel’s construction than under fixed-price contracts thus it has not been shown that the expenditures that petitioner may have been required to incur in connection with the completion of a yacht under a cost-plus contract approximate the expenditures he would have incurred to obtain a completed yacht under a fixed-price contract moreover even if petitioner’s methodology were reasonable the invoices that petitioner proffered to substantiate the costs he claims to have incurred in connection with the construction of the later-built yachts were repeatedly shown to have dates that preceded the commencement of construction of the yacht whose costs they purportedly substantiated even more egregious were repeated instances where invoices’ dates had been crudely altered in an effort to make the invoices appear to have been created within the time period that the yacht whose costs they purported to substantiate was built in sum petitioner’s effort to invoke the cohan_rule to substantiate his claimed basis in the three yachts is wholly unreliable and we reject it because petitioner has failed to substantiate any basis in the three yachts beyond that determined by respondent we sustain respondent’s determination that petitioner had unreported gain from the sale of yachts of dollar_figure dollar_figure and dollar_figure in and respectively gain from sale of real_property in petitioner sold real_property pincite westfield boulevard indianapolis that he leased to the winston yacht and country club inc petitioner reported an adjusted_basis in the westfield boulevard property at the time of sale of dollar_figure which included capital improvements of dollar_figure respondent determined that the claimed capital improvements of dollar_figure should be disallowed for lack of substantiation the only substantiation of the dollar_figure that has been offered by petitioner in this proceeding is a handwritten list of capital improvements and their purported cost totaling dollar_figure that he gave his return preparer in date there are no invoices or other supporting documentation for these claimed expenditures instead petitioner again asserts his contention that his records were stolen and claims entitlement to an estimate under the cohan_rule as with the claimed expenditures concerning the yachts there is no proof that expenditures of this nature were in fact incurred nor is there any evidence to support a reasonable estimate of the amount of these expenditures we accordingly sustain respondent’s determination that dollar_figure of petitioner’s claimed basis be disallowed and petitioner’s gain on the sale be increased in a corresponding amount understatement of income from charter business taxpayers must maintain records sufficient to establish the amount of income required to be shown on a return sec_1 a income_tax regs in the absence of adequate_records the commissioner may reconstruct the taxpayer’s income by any reasonable method 301_f2d_51 9th cir affg tcmemo_1959_117 31_tc_1269 affd in part and revd in part on another issue 283_f2d_871 6th cir bolton v commissioner tcmemo_1975_373 petitioner failed to produce records establishing his gross_receipts from his yacht charter business for and using third-party records respondent determined that petitioner’s gross_receipts were dollar_figure dollar_figure and dollar_figure in and respectively resulting in a determination of unreported gross_receipts of dollar_figure dollar_figure and dollar_figure in those years as outlined in our findings with respect to petitioner has admitted depositing charter receipts of dollar_figure and other_amounts which bring total deposits to dollar_figure as compared to respondent’s determination that his gross_receipts were dollar_figure with respect to petitioner has admitted depositing charter receipts of dollar_figure and other_amounts which bring total deposits to dollar_figure as compared to respondent’s determination that his gross_receipts were dollar_figure with respect to petitioner has admitted depositing charter receipts of dollar_figure and other_amounts which bring total this figure exceeds petitioner’s reported gross_receipts for by dollar_figure this figure exceeds petitioner’s reported gross_receipts for by dollar_figure deposits to dollar_figure as compared to respondent’s determination that his gross_receipts were dollar_figure the only specific error in respondent’s analysis that petitioner has alleged is his claim that respondent failed to take account of amounts that were subsequently refunded to customers when charters were canceled as evidence for his claim petitioner proffers checks he wrote in and in the checks generally contain a notation that they are refunds with two exceptions while the checks generally do not with two exceptions there is a fatal defect in most of these checks namely there is no evidence that the payee of the refund check was included as a source_of_income in respondent’s reconstruction of petitioner’s charter receipts respondent’s reconstruction is not necessarily comprehensive thus unless a refund payee was listed as one of the sources of a deposit in respondent’s reconstruction proof that a refund was made to that payee does not require a downward adjustment in respondent’s reconstructed total for eight of petitioner’s proffered checks contain the foregoing defectdollar_figure six checks remain four of which for dollar_figure in the aggregate have united yacht charters as the payee however the evidence in the record of respondent’s while it is possible that some of the checks listed by petitioner were refunds of amounts deposited in or earlier years petitioner has not established this fact reconstruction shows that only dollar_figure of receipts from united yacht charters was included therein for we therefore conclude that the downward adjustment to respondent’s figure that is appropriate in light of petitioner’s refund evidence is capped at dollar_figure the remaining two checks both evidencing refunds to k d b aggregating dollar_figure should result in a downward adjustment in that amount as respondent’s reconstruction for includes receipts from k d b in excess of dollar_figure thus we conclude that petitioner has shown error in respondent’s reconstruction of gross_receipts they are overstated by dollar_figure for all but of petitioner’ sec_12 proffered checks suffer the defect of their payee’s not having been shown to be a source of a deposit in respondent’s reconstruction of petitioner’s charter gross_receipts that is none of the payees on these purported refund checks is listed as the source of a deposit in respondent’s reconstruction of or gross_receipts and petitioner has not established that any was a source in some other year of the three remaining we disregard two because the checks for dollar_figure to betty corson yacht charter inc and for dollar_figure to gold coast do not on their face indicate that they are refunds and there is no other evidence to corroborate petitioner’s claim to that effect the remaining check evidencing a refund of dollar_figure to al schrold produces only a minor adjustment because the available evidence indicates that only dollar_figure in income from this source was included in respondent’s reconstruction of gross_receipts and petitioner has failed to show inclusion in his income in any other year we therefore conclude that the downward adjustment in respondent’s reconstruction that is appropriate in light of petitioner’s evidence is capped at dollar_figure thus we conclude that petitioner has shown error in respondent’s reconstruction of gross_receipts in that it is overstated by dollar_figure petitioner has not alleged or shown any other error in respondent’s reconstruction of the gross_receipts from petitioner’s yacht charter business in or we accordingly sustain respondent’s determination of unreported charter income in those years except to the extent of dollar_figure in and dollar_figure in disallowed deductions of wdi taxpayers may deduct the ordinary and necessary expenses of carrying_on_a_trade_or_business sec_162 expenses_incurred by a corporation for the personal benefit of its shareholders are not deductible 275_f2d_578 7th cir affg tcmemo_1958_104 further a taxpayer may not deduct the business_expenses of another taxpayer 290_us_111 the burden_of_proof with respect to deductions claimed rests on the taxpayer 503_us_79 319_us_590 308_us_488 292_us_435 in the notice_of_deficiency respondent determined that petitioner had additional income of dollar_figure from wdi for as a result of the disallowance of deductions on the corporation’s return in that amount petitioner has not shown that wdi is entitled to any of the deductions that were disallowed we accordingly sustain respondent’s determination that wdi’s deductions totaling dollar_figure for should be disallowed at trial respondent also proffered detailed evidence demonstrating that petitioner caused wdi to pay dollar_figure in expenditures_for yachts and that these expenditures were deducted on wdi’s return while petitioner argues on brief that the yacht-related expenditures deducted by wdi were proper because they were reflected in petitioner’s drawing account we need not resolve this issue as respondent has sought no increase in the deficiency as a result of this evidencedollar_figure we surmise that respondent proffered this evidence in support of his determination of fraud unreported income from settlements of lawsuits marine builders inc petitioner argues that the dollar_figure he received in in settlement of his lawsuit against marine builders inc was a return of capitaldollar_figure the taxability of proceeds received from a lawsuit depends on the nature of the claim and the basis of the recovery 144_f2d_110 1st cir affg 1_tc_952 when amounts received from a lawsuit through litigation or settlement represent lost profits the amount is taxable_income when the amount represents damages for lost capital such amount is not taxable 27_tc_932 1_tc_952 affd 144_f2d_110 1st cir petitioner bears the burden of establishing that the proceeds of a settlement are what he claims them to be 318_f3d_924 9th cir affg on this issue 106_tc_184 the complaint against marine builders inc sought damages for breach of warranty lost income and loss of value the settlement indicated that payments of dollar_figure were for damages for contractual claims but did not indicate what portion if any of the payments was attributable to lost value versus lost petitioner concedes that the remaining dollar_figure payment received from marine builders inc in is taxable_income income we have held that where the evidence did not provide a basis for determining an allocation of a settlement payment between claimed damages for lost profit and for lost capital the taxpayer has not met his burden of proving a recovery_of_capital see aluminum metal serv inc v commissioner tcmemo_1965_129 affd 358_f2d_138 7th cir petitioner has not shown what portion if any of the settlement payments from marine builders inc was for lost value and not lost income we accordingly sustain respondent’s determination that they were taxable_income darling yachts inc petitioner received payments from darling yachts inc in and and did not report those payments as income as with the marine builders inc settlement petitioner argues that the darling yachts inc payments were a return_of_capital in the darling yachts inc complaint petitioner sought damages for breach of warranty failure to complete the vessel and loss of income the agreed judgment settling the matter does not indicate the purpose or nature of the settlement payments petitioner has not shown what portion if any of the settlement payments he received from darling yachts inc was attributable to damages for lost value or lost profits from its failure to complete the vessel accordingly we conclude that petitioner has failed to meet his burden_of_proof that there was a return_of_capital thus the settlement payments from darling yachts inc are taxable_income and respondent’s determination is sustained see id net_operating_loss_carryback respondent determined that the adjustments determined for petitioner’s taxable_year eliminated the net_operating_loss that had been carried back from that year to as a consequence respondent determined a deficiency of dollar_figure for see 78_tc_100 respondent’s deficiency determination for has been sustained thereby eliminating any net_operating_loss for that year as a consequence the deficiency determined for is also sustained see id toussaint v commissioner tcmemo_1984_25 affd 743_f2d_309 5th cir fraud respondent determined that the underpayments of tax on petitioner’s and returns as well as his amended_return for were due to fraud to establish fraud the commissioner must show by clear_and_convincing evidence that there is an underpayment and that a portion of the underpayment is attributable to fraud see sec_7454 rule b 92_tc_661 if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except that portion which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 marretta v commissioner tcmemo_2004_128 peyton v commissioner tcmemo_2003_146 underpayment we conclude that respondent has shown the existence of an underpayment in each year by clear_and_convincing evidence with respect to petitioner has admitted that he failed to report dollar_figure in gross_income from his charter business had this amount been reported it would have eliminated the net_operating_loss that petitioner carried back to as a consequence the underpayment for has also been established under a clear_and_convincing standard see toussaint v commissioner supra with respect to petitioner has admitted that he failed to report charter business gross_income of dollar_figure and income from a finder’s fee of dollar_figure with respect to and we have found that petitioner failed to demonstrate error in respondent’s determination that he understated the gain from the sale of yachts in those years by dollar_figure and dollar_figure respectively while a mere failure by petitioner to show error in respondent’s determination is not a sufficient basis for fraud petzoldt v commissioner supra pincite 78_tc_304 53_tc_96 respondent has marshaled considerable affirmative evidence that petitioner substantially overstated the basis reported with respect to the sale of the sir winston and sir winston ii in and respectively in an effort to verify petitioner’s reported basis respondent subpoenaed the records of the checking and credit card accounts that petitioner indicated he maintained during the relevant periods based on petitioner’s representation that the capital improvements he made to the sir winston and sir winston ii were all made within the 1-year period following his acquisition of each vessel respondent undertook an analysis of all expenditures made during those periods through the checking and credit card accounts then held by petitioner19 to identify expenditures that could have been for capital improvements to the vessels with respect to the checking accounts respondent sought to identify checks for possible capital improvements by excluding all checks that could not have been for that purpose respondent first excluded all checks that on their face could not have been for capital improvements such as checks for utilities docking fees taxes insurance and the like respondent was able to exclude other checks based on evidence in we note that respondent’s analysis covered records of joint checking accounts that petitioner held with his ex-wife including those that she conceded taking the record such as matching the checks to petitioner’s monthly mortgage payment on his residence or to payments such as for marine architectural services that had already been incorporated in respondent’s determination of petitioner’s basis the remaining checks that could not be excluded on the foregoing basis were treated as possible payments for capital improvements to the vessels on the basis of this methodology respondent concluded that petitioner could not have expended more than dollar_figure for capital improvements to the sir winston from the four checking accounts he held during the 1-year period following the vessel’s acquisitiondollar_figure upon careful review we are convinced that respondent’s methodology is reasonabledollar_figure petitioner has not this is the total from respondent’s description of his analysis of the four checking accounts in the requested findings_of_fact in his brief elsewhere in the text of his brief he omits the checks from one account at the first indiana bank totaling dollar_figure by using the total from respondent’s requested fact findings we have resolved any ambiguity in petitioner’s favor in his analysis of petitioner’s suntrust bank checking account respondent did not consider checks for less than dollar_figure based on the fact that petitioner’s capital improvements to the vessels that had been substantiated were virtually always in excess of that figure we are persuaded that this methodological assumption was reasonable in the circumstances in any event even if all checks under dollar_figure were treated as expended for capital improvements there would still be substantial amounts of claimed basis in the sir winston and sir winston ii unaccounted for because the totals of the checks written for less than dollar_figure during the 1-year periods after the acquisition of the sir winston and sir winston ii were dollar_figure and dollar_figure continued disputed the methodology other than to disagree with its conclusions our own review reveals a few errors in its application however respondent does not appear to have accounted for a dollar_figure cashier’s check drawn on one of petitioner’s checking accounts we also disagree with the treatment of three minor checks two to costco totaling dollar_figure and a dollar_figure check to a payee that we find illegible all of which respondent excluded from the class of checks that could have been for capital improvements giving petitioner the benefit of any doubt by treating the foregoing four checks as having possibly been for capital improvements raises by dollar_figure respondent’s total for possible capital improvements expenditures through the checking accounts from an amount not exceeding dollar_figure to an amount not exceeding dollar_figure in comparison the amount of basis in the sir winston that petitioner has been unable to substantiate is dollar_figure respondent’s analysis also sought to identify the possible capital improvements expenditures made through the credit card accounts held by petitioner during the 1-year period following continued respectively similarly in the case of one of petitioner’s first indiana bank checking accounts respondent did not consider checks for less than dollar_figure however treating all such checks as expenditures_for capital improvements would have produced an increase of only dollar_figure in possible capital improvements his acquisition of the sir winston while we find respondent’s effort to classify the credit card expenditures less persuasive this is no help to petitioner even if all credit card expenditures during the period dollar_figure are treated as having been for capital improvements a highly unrealistic assumption in petitioner’s favor this would still leave a substantial amount of claimed basis in the sir winston unaccounted for that is if the dollar_figure in petitioner’s credit card expenditures is added to the dollar_figure in checks that could have been for capital improvements the dollar_figure total still falls substantially short of accounting for the dollar_figure in reported basis that petitioner has not been able to substantiate in sum even under assumptions that are extremely favorable to petitioner the possible capital improvement expenditures traceable through petitioner’s checking and credit card accounts cannot explain almost dollar_figure in claimed basis this leaves only cash transactions to account for this amount a premise we do not believe consequently we conclude that respondent has shown by clear_and_convincing evidence that petitioner had an underpayment for attributable to a failure to report a substantial amount of gain on the sale of the sir winstondollar_figure in reaching our conclusion that respondent has clearly and convincingly shown that petitioner overstated his basis in the sir winston by a substantial amount we are mindful of the fact that petitioner took possession of the vessel before the continued a similar result obtains with respect to the sir winston ii respondent’s analysis of the two checking accounts and one brokerage account held by petitioner during the 1-year period following his acquisition of the sir winston ii concluded that petitioner could not have expended more than dollar_figure from these sources for capital improvements to that vessel upon review of respondent’s analysis we conclude that five additional checks that were not treated by respondent as possible capital improvements expenditures should have been so treated those checks include two checks to costco totaling dollar_figure two checks to henry lee co totaling dollar_figure and a check to weaver weaver p a for dollar_figure we conclude that the payees on these checks do not provide a sufficient basis to exclude them as possible expenditures_for capital improvements the total of the foregoing additional checks is dollar_figure which when added to respondent’s calculation brings the total of possible capital expenditures from petitioner’s checking and brokerage accounts to continued builder had completed it nonetheless a marine survey conducted days before petitioner took possession found that the vessel was percent complete and a u s coast guard certificate of inspection qualified by minor deficiencies was issued at the same time moreover petitioner settled his lawsuit against the builder for dollar_figure a figure that is inconsistent with the claim that expenditures exceeding dollar_figure were required to complete the sir winston after petitioner took possession thus we do not believe that the somewhat unfinished state of the sir winston when petitioner took possession can account for the remainder of the dollar_figure in claimed but unsubstantiated capital improvements dollar_figure as with the sir winston we make the assumption favorable to petitioner that the entire dollar_figure of his credit card expenditures during the 1-year period following acquisition of the sir winston ii was expended for capital improvements to that vessel thus after the petitioner-favorable adjustments that we make to respondent’s analysis the maximum in expenditures from his checking brokerage and credit card accounts that could have been for capital improvements to the sir winston ii is dollar_figure or dollar_figure less than the dollar_figure in reported basis that petitioner has not substantiated we do not accept the premise that cash transactions can account for this discrepancy and consequently we conclude that respondent has shown by clear_and_convincing evidence that petitioner had an underpayment for attributable to a failure to report a substantial amount of gain on the sale of the sir winston ii fraudulent intent fraud is established by proving that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 91_tc_874 the existence of fraud is a question of fact established by consideration of the entire record petzoldt v commissioner t c pincite 69_tc_391 direct proof of fraud is seldom available therefore fraud may be proved by circumstantial evidence and reasonable inferences from the facts petzoldt v commissioner supra 80_tc_1111 the courts have recognized numerous indicia or badges_of_fraud including the following a pattern of underreporting income maintaining inadequate records giving implausible or inconsistent explanations of behavior making false entries dealing in cash engaging in illegal activities and the lack of credibility of taxpayer’s testimony 317_us_492 39_f3d_658 6th cir affg and remanding on other grounds 99_tc_370 and tcmemo_1992_616 899_f2d_164 2d cir 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 796_f2d_303 9th cir affg tcmemo_1984_601 781_f2d_1566 11th cir affg tcmemo_1985_63 bingham v commissioner tcmemo_1998_102 affd without published opinion 188_f3d_512 9th cir although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra pincite further the taxpayer’s background including his sophistication experience and education may be considered circumstantial evidence of fraud korecky v commissioner supra 465_f2d_299 7th cir taxpayer’s business success indicated more than gross negligence affg tcmemo_1970_274 99_tc_202 petitioner had a clear pattern of underreporting income as the previously described understatements spanning through document petitioner’s records were inadequate with respect to his basis in the yachts and the real_estate he sold as well as his charter business moreover his testimony concerning his former spouse’s theft of his records lacked credibility and other evidence concerning his records shows that his account is implausible and inconsistent notably petitioner has failed through the time of trial to make any serious effort to reconstruct his records though he claims his ex-wife took records he did not subpoena her to obtain them he generally failed to contact any vendors of the goods or services that underlay his unsubstantiated basis claims in one instance where a contact was made petitioner did not disclose the retrieved records to respondent petitioner did not offer the testimony of any vendors petitioner claimed that his efforts to obtain records from his financial institutions were unsuccessful whereas respondent was able to obtain them instead of making a good_faith attempt at reconstruction petitioner merely rested on his claim that his records had been stolen we believe that a taxpayer in petitioner’s position facing challenged basis claims exceeding dollar_figure million in the aggregate would have made a more serious effort to reconstruct unless he knew that such efforts would tend to disprove his claims the records of petitioner’s financial transactions that have been proffered in this case were generally obtained through the efforts of respondent alone and substantially rebut petitioner’s basis claims in addition petitioner’s claim that the records substantiating his basis had been stolen was undermined when at trial he proffered various invoices purporting to be substantiation of costs of later-built yachts that upon close inspection bore dates that fell within the time period for which records were claimed to have been taken moreover the repeated instances where the dates on invoices proffered as evidence had been altered is further evidence of petitioner’s fraudulent intent we also take account of the fact that petitioner was convicted of felony forgery in for forging the signatures of persons residing near the country club he operated on that business’s application_for a liquor license in an apparent effort to address the pervasive lack of records in this case petitioner has also sought to portray himself as unsophisticated or careless with respect to recordkeeping the evidence however belies the notion that petitioner was an unskilled or indifferent recordkeeper the bookkeeper for his condominium development company credibly testified that when she raised questions concerning whether the company should pay what were clearly invoices for yacht expenses she was not only specifically ordered by petitioner to pay them but was further instructed as to the specific ledger accounts in which to record the expenditures so that they would appear to be expenses incident to the construction or maintenance of the condominiums the evidence shows that petitioner was a knowledgeable but deceitful recordkeeper cf korecky v commissioner supra rejecting claim of recordkeeping inexperience as fraud defense petitioner also claims that he was distraught and mentally impaired during and due to the breakup of his marriage and his conviction for felony forgery putting aside the fact that this claim does not address or we reject it because it is contradicted by substantial evidence during the claimed impairment petitioner was operating three successful businesses in two states generating more than dollar_figure million in revenuedollar_figure during the years in issue he also negotiated the wdi reported gross_receipts of dollar_figure and dollar_figure in and respectively petitioner admitted to gross continued profitable sale of three yachts and real_estate worth more than dollar_figure million he also brought two lawsuits that resulted in significant monetary settlements to him in sum we are not persuaded that petitioner was experiencing any significant incapacity during the period that fraud has been alleged to the contrary the record amply demonstrates that petitioner was an astute businessman in this context such a background is further circumstantial evidence that his underpayment of taxes was due to fraud we conclude that viewed as a whole the evidence establishes that a portion of the underpayment in each year at issue was attributable to fraud and that petitioner has failed to show that any portion of the underpayments was not attributable to fraud petitioner’s efforts to provide a nonfraudulent explanation for his actions are unconvincing the sheer magnitude of the overstatements of basis and petitioner’s inconsistent and implausible explanations of his lack of substantiation strongly suggest that petitioner was attempting to avoid paying tax on the gain from the sale of the yachts while he claims on brief that the lawsuit proceeds were a return of continued receipts from his charter business of dollar_figure in and dollar_figure in the total 2-year revenues from these two enterprises are dollar_figure petitioner's and receipts for the winston yacht and country club inc are not in record and are not included in this total capital he did not disclose their receipt to his return preparer so that adjustments pursuant to this treatment could be made as for petitioner’s failure to report more than dollar_figure in charter income that he admits receiving in and or a finder’s fee exceeding dollar_figure that he admits receiving in petitioner has not even offered an explanation other than his general claim of impairment we accordingly sustain respondent’s determination of fraud for and a taxpayer is liable for a civil_fraud penalty on a deficiency that arises when the taxpayer carries back a fraudulent loss toussaint v commissioner tcmemo_1984_25 therefore it follows from our conclusion regarding fraud for that the underpayment in was also due to fraud as the underpayment in resulted from the carryback of a fraudulent loss from the fraud_penalty for is therefore also sustaineddollar_figure to reflect the foregoing decisions will be entered under rule our conclusion that the underpayments for and were attributable to fraud disposes of petitioner’s claim that the period of limitations for assessment of and income taxes has expired see sec_6501 464_us_386 as well as respondent’s allegations in the alternative that petitioner is liable for accuracy-related_penalties under sec_6662 for the years in issue
